Citation Nr: 1244336	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  06-34 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent hypertension with left ventricular hypertrophy and renal dysfunction prior to August 20, 2010.

2.  Entitlement to an evaluation in excess of 80 percent for hypertension with left ventricular hypertrophy and renal dysfunction from August 20, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1970, to November 1994.  This matter comes before the Board of Veterans' Appeals (Board) on an April 2006 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The issue of a claim for anemia secondary to the Veteran's renal dysfunction has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The November 2010 VA examination noted mild anemia secondary to kidney dysfunction.  The Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

In October 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development which is complete.  The claim was then returned to the Board for appellate disposition.

During the course of this appeal, the evaluation of the Veteran's renal dysfunction was increased to 60 percent, effective from January 12, 2005 and 80 percent, effective from August 20, 2010.  He has not expressed satisfaction with this award. A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the Veteran's appeal remains before the Board.  For the sake of convenience, the issue has been recharacterized as two separate issues based on the dates of the increases. 


FINDINGS OF FACT

1.  For the period prior to July 6, 2009, the Veteran had evidence of a definite decrease in kidney function and his blood urea nitrogen (BUN) level was predominantly below 40 mg.

2.  For the period after July 6, 2009, to present, the Veteran's BUN level was predominantly between 40 mg to 80 mg.

3.  For the period after July 6, 2009, to present, there was no indication of the Veteran's condition requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg; or, creatinine more than 8mg; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.

4.  From January 2001 to May 2003, the medical record shows that the Veteran's diastolic pressure was predominantly 100 mmHg or more.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent for the Veteran's renal dysfunction were not met prior to July 6, 2009.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.102, 3.159, 3.321, 4.71a, Diagnostic Code 7541 (2011).

2.  The criteria for an evaluation in excess of 60 percent for the Veteran's renal dysfunction were met from July 6, 2009.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.102, 3.159, 3.321, 4.71a, Diagnostic Code 7541 (2011).

3.  The criteria for an evaluation in excess of 80 percent for the Veteran's renal dysfunction are not met. 38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.71a, Diagnostic Code 7541 (2011).

4.  The criteria for a separate evaluation of 10 percent for the Veteran's hypertension with left ventricular hypertrophy from January 12, 2005 are met. 38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.14, 4.71a, Diagnostic Code 7101 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A January 2006 letter that contained all of the required notice was sent to the Veteran prior to initial adjudication of his claim.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs) and VA medical records from September 2003 to December 2010 have been obtained.  The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant Social Security Administration (SSA) records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23  (Fed. Cir. 2010).  The claims file does not show that the Veteran was in receipt of SSA benefits.  Additionally, VA provided the Veteran with a medical examination that was adequate because the examiner reviewed the claims file, took a full medical history, conducted the appropriate diagnostic testing, and provided rationale for the ultimate medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/ Hartman, 19 Vet. App. at 486.

The Veteran contends that the symptoms of complications from his hypertension with left ventricular hypertrophy and renal dysfunction are more severe than his currently assigned ratings.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. See generally Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Pursuant to the general rating formula for diseases and injuries of the genitourinary system, an evaluation for renal involvement in diabetes mellitus, sickle cell anemia, systemic lupus erythematosus, vasculitis, or other systemic disease processes is rated as renal dysfunction.  38 C.F.R. § 4.71a, Diagnostic Code 7541.  A rating of 60 percent is assigned for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under diagnostic code 7101.  38 C.F.R. § 4.115a (2011).  A rating of 80 percent is assigned for persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  Id. A rating of 100 percent is assigned for requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  Id. 

Pursuant to the general rating formula for diseases of the arteries and veins, an evaluation of 10 percent is assigned for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.71a, Diagnostic Code 7101.  An evaluation of 20 percent is assigned for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  Id. An evaluation of 40 percent is assigned for diastolic pressure predominantly 120 or more.  Id. An evaluation of 60 percent is assigned for diastolic pressure predominantly 130 or more.  Id.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.71a, Diagnostic Code 7101, Note 1.  

The Veteran was afforded a VA examination in February 2005.  At this examination, the examiner took blood pressure readings from the Veteran that revealed measurements of 130/80 mmHg standing, 134/86 mmHg sitting, and 136/86 reclining.  It was noted that prior recent readings were 117/87 mmHg, 114/77 mmHg, and 138/70 mmHg.  The examiner also reviewed a January 2005 chest X-ray and found the Veteran's heart to be normal size.  Laboratory tests revealed mild renal insufficiency with a creatinine of 2.7 and positive finding for microalbumin in the urine.  The examiner diagnosed the Veteran with essential hypertension and mild renal insufficiency due to a combination of his hypertension and diabetes mellitus.  The examiner remarked that the Veteran had no clinical evidence of congestive heart failure or hypertensive cardiovascular disease.  

The Veteran's VA treatment records were reviewed.  Treatment notes from April 2005, to May 2005, reveal that the Veteran's BUN level was elevated to above 40 mg.  However, this appears to have been an isolated incident as the Veteran's levels remained below 40 mg for the next four years.  In a July 2009 treatment note, however, the Veteran's BUN level was elevated over 50 mg.  Treatment notes from July 2009 to August 2010 showed the Veteran's BUN level fluctuate from above 40 mg to below and then back again.  From August 2010 to present, VA treatment records showed that the Veteran's BUN level remained elevated over 40 mg.  VA treatment records were silent for a discussion of left ventricular hypertrophy or complications related to hypertension.

The Veteran was afforded another VA examination in November 2010.  At this examination, the examiner noted that the Veteran has had hypertension since 1990 and that he is currently diagnosed with stage 4 chronic kidney disease.  It was also noted that the Veteran had a partial nephrectomy of the right kidney in December 2008 for renal cell papillary carcinoma and a partial nephrectomy of the left kidney in June 2009, with a radiofrequency ablation of a tumor six months later.  The Veteran's hypertension history was noted as being well controlled, with readings of 137/87 mmHg, 135/80 mmHg, 155/92 mmHg, 124/75 mmHg, 114/79 mmHg, 142/90 mmHg, 110/74 mmHg, 131/71 mmHg, 141/84 mmHg, 120/71 mmHg, and 114/83 mmHg over a period spanning June 2009 to November 2010.  It was also noted that the Veteran has had imaging that revealed a mild left ventricular hypertrophy in September 2009.

Upon examination, the examiner took blood pressure readings from the Veteran which revealed 144/82 mmHg for the right arm sitting, 140/90 mmHg for the right arm standing, 138/80 for the left arm sitting and 140/92 for the left arm standing.  The Veteran's extremities revealed no edema.  Laboratory results revealed a BUN of 46 mg and creatinine of 3.4 mg.  The Veteran was diagnosed with stage 4 chronic kidney disease, essential hypertension that is moderate and with good control, and a left ventricular hypertrophy secondary to hypertension.

Renal dysfunction

The Board finds that the Veteran is not warranted an evaluation in excess of 60 percent prior to July 6, 2009.  This is because the medical evidence of record does not show a BUN level of 40 mg to 80mg, creatinine 4mg to 8mg, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  The Veteran's BUN levels, with the exception of one isolated period from April 2005, to May 2005, were predominantly below 40 mg prior to July 6, 2009.  The Veteran's creatinine levels have been predominantly below 4 mg prior to July 6, 2009.  There was no significant evidence of generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion prior to July 6, 2009.  Accordingly, the medical and lay evidence of record demonstrates that an evaluation in excess of 60 percent evaluation prior to July 6, 2009 is not warranted.

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of 'an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In this regard, the schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected renal dysfunction, but the evidence reflects that those manifestations are not present. The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's renal dysfunction, as the criteria assess his BUN and creatinine levels as well as the overall impact of the dysfunction and course of therapy, such as the use of dialysis.  Accordingly, referral is not required.

The Board finds that the Veteran warrants an evaluation of 80 percent from July 6, 2009.  This is because the medical evidence of record shows that the Veteran's BUN began to be predominantly recorded at a level of 40 mg or more from that time forward.  Although the evidence shows that the Veteran's BUN fluctuated from above 40 mg to below that threshold several times until August 2010, where after it remained above 40 mg, the Veteran's overall disability picture began to reflect the worsening of his condition to the next higher compensable level with that first reading of over 50 mg in July 2009.  As the predominate readings of the Veteran's BUN over 40 mg were present from July 2009, the disability picture more closely approximated those symptoms contemplated by an 80 percent rating.  See 38 C.F.R. § 4.7.  Thus, resolving all reasonable doubt in favor of the Veteran, and considering the Veteran's reported symptoms and the VA examiner's findings, the evidence more nearly approximates the requirement for an 80 percent evaluation.  38 C.F.R. § 4.7; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds, however, that a 100 percent evaluation is not warranted.  A rating of 100 percent is assigned for requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.71a, Diagnostic Code 7541.  Although the November 2010 VA examination examiner indicated that the Veteran's renal dysfunction was nearing end stage and that he was being prepared for the probable deployment of dialysis, the record does not indicate that the Veteran is currently receiving such treatment.  Further, although the medical record indicates that the Veteran's BUN levels are also continuing to increase, the evidence does not yet show that the Veteran's BUN level has crossed the threshold of 80 mg.  Also, the Veteran's creatinine level has not been shown to have crossed the threshold of 8 mg.  Finally, the record does not show that the Veteran's condition has created a marked decrease in kidney function, as his symptoms have been relatively controlled and monitored, although, it is again noted that the record indicates the Veteran's condition is nearing end stage.  Accordingly, the medical and lay evidence of record demonstrates that a 100 percent evaluation is not warranted.

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of 'an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1); Barringer, 22 Vet. App. at 243-44.  In this regard, the schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are  provided for certain manifestations of the service-connected renal dysfunction, but the evidence reflects that those manifestations are not present. The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's renal dysfunction, as the criteria assess his BUN and creatinine levels as well as the overall impact of the dysfunction and course of therapy, such as the use of dialysis.  Accordingly, referral is not required.

The evidence of record does not warrant ratings in excess of that assigned for the Veteran's renal dysfunction at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010).

Hypertension with left ventricular hypertrophy

With regard to the Veteran's hypertension with left ventricular hypertrophy, the Board finds that it would be more advantageous to the Veteran to provide for a separate evaluation of this condition apart from his renal dysfunction.  Such a separate evaluation may only be assigned if there are separate and distinct manifestations from the same injury.  See 38 C.F.R. § 4.14 (2008) (noting that the evaluation of the same disability or the same manifestations of a disability under various diagnoses constitutes prohibited pyramiding); but see Esteban v. Brown, 6 Vet. App. 259 (1994) (finding that when a veteran has separate and distinct manifestations from the same injury he should be compensated under different diagnostic codes).  Here, the Veteran's evaluation of 30 percent for hypertension with left ventricular hypertrophy and renal dysfunction prior to January 12, 2005 was based upon the presence of hypertension at least 10 percent disabling under diagnostic code 7101 and no other renal symptoms warranting a higher evaluation under the rating criteria for renal dysfunction.  As such, it was necessary to have the Veteran's hypertension rated together with his renal dysfunction in order to have the benefit of the higher evaluation.  However, after January 12, 2005, the evaluation of the Veteran's renal dysfunction could be independently rated at a higher evaluation based solely on renal symptoms without the involvement of hypertension.  Further, as the evidence shows that the Veteran's hypertension was compensable prior to January 12, 2005, it is more advantageous to provide this additional and separate rating for that condition.

The Board finds that the Veteran is warranted a 10 percent evaluation for the separate rating of hypertension with left ventricular hypertrophy.  The medical record shows evidence of a history of diastolic pressure predominantly 100 or more and the requirement of continuous medication for control.  For instance, the following readings from the Veteran's private treatment records and VA treatment records show continual evidence of diastolic pressure over 100 prior to his successful use of medication for control:  January 2001, 194/110 mmHg,  200/120 mmHg, and 194/110 mmHg; April 2001, 160/110 mmHg; December 2002, 200/100 mmHg, 171/114 mmHg, 160/108 mmHg, and 169/112 mmHg; and May 2003, 184/110 mmHg, 184/114 mmHg, and 200/120 mmHg, and 170/110 mmHg.  Because the medical record shows that the Veteran has been successfully controlling his hypertension with medication since 2003, as there are no predominant readings over 100 after that time, a 10 percent evaluation is warranted from the date of receipt of claim on January 12, 2005, which is also the date upon which his renal dysfunction became independently evaluated for a definite decrease in kidney function.


ORDER

Entitlement to an evaluation in excess of 60 percent prior to July 6, 2009 is denied.

Entitlement to an evaluation of 80 percent for renal dysfunction from July 6, 2009 is granted.

Entitlement to an evaluation in excess of 80 percent for renal dysfunction from July 6, 2009 is denied.

Entitlement to an evaluation of 10 percent for hypertension with left ventricular hypertrophy from January 12, 2005 is granted.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


